—Appeal from a judgment of Ontario County Court (Doran, J.), entered November 20, 2001, convicting defendant upon his plea of guilty of, inter alia, course of sexual conduct against a child in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of course of sexual conduct against a child in the second degree (Penal Law former § 130.80 [1] [a]) and incest (§ 255.25). Contrary to the contention of defendant, County Court did not abuse its discretion in denying his request for youthful offender status (see People v Smith, 286 AD2d 878 [2001], lv denied 98 NY2d 641 [2002]). We decline to modify the terms of the order of protection, and the sentence is not unduly harsh or severe. Present — Pigott, Jr., P.J., Green, Pine, Gorski and Hayes, JJ.